Title: To George Washington from James Madison, 14 January 1789
From: Madison, James
To: Washington, George



Dear Sir
Orange [Va.] Jany 14th 1789.

Your favor of the 2d instant with the letters attending it never came to hand till last evening. I have good reason to believe that the delay happened between Alexanda & Fredg, rather than at or from the latter place. Mr F. Maury pays particular attention to all letters which arrive there for me, and forwards them to Orange by opportunites which are frequent & safe. I apprehend there will be no impropriety in committing a confidential letter to that channel. As an additional precaution, I will desire him to be particularly attentive to any letter which may have your name on it.
I have heard from two only of the returns from the Electoral districts, the one in favor of Mr Gilchrist—the other of General Stephens. He succeeded agst Col: Cabel by a majority of 82 votes. He owes his success to the coalition between the two parties in Spotsylva. My situation is unfavorable for intellegence from the State at large, and therefore I can say little of the prospects as to the Feby election. I fear, from the vague accounts which circulate that the federal candidates are too likely to stand in the way of one another. This is not the case however in my district. The field is left entirely to Monroe & myself. The event of our competition will probably depend on the part to be taken by two or three descriptions of people, whose decision is not known, if not yet to be ultimately formed. I have pursued

my pretensions much farther than I had premeditated; having not only made great use of epistolary means; but actually visited two Counties, Culpeper & Louisa, and publicly contradicted the erroneous reports propagated agst me. It has been very industriously incalcated that I am dogmatically attached to the Constitution in every clause, syllable & letter, and therefore not a single amendment will be promoted by my vote, either from conviction or a spirit of accomodation. This is the report most likely to affect the election, and most difficult to be combated with success, within the limited period. There are a number of others however which are auxiliaries to it. With my respectful compliments to Mrs Washington & the others of your family, I remain Dear Sir, your most obedt & affecte Servt

Js Madison Jr



          
            Stephens
            Cabel
          
          
            109
            71—Albemarle
          
          
            *
            270—Amherst
          
          
             15
            66—Fluvanna
          
          
            268
            10—Spotsylva
          
          
            113
            4—Orange
          
          
            177
            26—Culpeper
          
          
              4
            157—Buckingham
          
          
            686
            604
          
          
            
            82 bal: in favor of Stephens
          
        
P.S. I this moment hear that Mr Zachy Johnson is the Elector for his district.
*The unanimity in Amherst was produced by a previous declaration as I am told, of Col: Cabel on the subject of the Presidt which satisfied the federal party. Little attention seems to have been paid any where to the vice-president. Among the bulk of the people, the choice of a President has been regarded as the sole object of the election.

